Citation Nr: 0333597	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for a history of 
impingement of the right shoulder, status post repair 
(major), currently evaluated as 20 percent disabling.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to March 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  
By rating decision dated in March 1998, the RO continued the 
assigned rating evaluation for the service-connected right 
shoulder disability.  In March 2000, the Board remanded this 
matter to the RO for further evidentiary development.  The 
record discloses that during the pendency of this matter, the 
veteran raised the issue of entitlement to individual 
unemployability, which was denied by rating decision dated in 
November 2000.  The veteran perfected an appeal with respect 
to this rating determination.  Thus, the issues in appellate 
status are as noted on the title page.


REMAND

A review of the record discloses that the veteran recently 
underwent surgical treatment for disability of the right 
upper extremity.  It is the opinion of the Board that a 
thorough and contemporaneous examination would be of 
assistance in clarifying the nature of the veteran's 
disability of the right upper extremity and would be 
instructive with regard to the appropriate disposition of the 
issues submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). Accordingly, the Board 
finds that further development is warranted regarding the 
nature and severity of the veteran's disability of the right 
upper extremity. 

The Board further notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, to ensure procedural due process, and to assist 
the veteran in the development of his claim, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who have 
recently treated him for his right shoulder 
disorder upper extremity, to include any 
records from Dr. Albert Pearsall, the final 
hospital summary from USA Knollwood Park 
Hospital concerning the July 2003 right 
shoulder surgery, and any follow-up care he 
has received for the July 2003 right shoulder 
surgery.  After securing the necessary 
releases, the RO should request any records 
of medical treatment which have not been 
associated with the veteran's claims file.  

2.  The RO should request the VA medical 
facility in Biloxi, Mississippi to furnish 
copies of any treatment records covering the 
period from February 2003 to the present.

3.  The RO should schedule the veteran for a 
VA examination by an orthopedist to determine 
the nature and severity of his service-
connected right shoulder disability.  All 
necessary tests, to include x-ray studies or 
other specialized tests, deemed necessary 
should be performed.  The right shoulder 
should be examined for degrees of range of 
motion.  The examiner should also be asked to 
note the normal ranges of motion of the right 
shoulder.  The examiner should also be 
requested to determine whether the right 
shoulder exhibits weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or favorable 
or unfavorable ankylosis.  Further, the 
examiner should be asked to express an 
opinion as to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when used repeatedly over a 
period of time.  The presence or absence of 
any other symptomatology, including 
instability, related to the right shoulder 
should also be reported.  The examiner is 
requested to render an opinion on the impact 
the right shoulder disorder has on the 
veteran's employability. The claims file must 
be made available to the examiner for review 
in conjunction with this examination.  A 
complete rational for any opinion expressed 
should be included in the examination report.

4.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of all 
evidence received since the last 
supplemental statement of the case.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




